Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “AGREEMENT”) is made and entered into
as of October 24, 2011 (the “EFFECTIVE DATE”) by and among Thermadyne Holdings
Corporation, a Delaware corporation (“HOLDINGS”), the subsidiaries of Holdings
(together with Holdings, “EMPLOYER”), and Jeffrey S. Kulka (“EMPLOYEE”).

RECITALS

A. The parties desire Employee to be employed by Employer in the capacity of
Executive Vice President and Chief Financial Officer.

B. The parties desire to set forth the terms and conditions of such employment
to which each party will be bound.

NOW, THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employer and Employee do hereby covenant and agree as
follows:

SECTION 1. BASIC EMPLOYMENT PROVISIONS.

(a) EMPLOYMENT AND TERM. Employer hereby employs Employee (hereinafter referred
to as the “EMPLOYMENT”) as Executive Vice President and Chief Financial Officer
of Employer and Employee agrees to be employed by Employer in such capacity, all
on the terms and conditions set forth herein. The Employment shall be for a
period that will (i) commence on the Effective Date and continue for one
(1) year thereafter (unless the Employment is earlier terminated as provided
herein) (the “INITIAL EMPLOYMENT PERIOD”) and (ii) renew on the first
anniversary of the Effective Date and each anniversary thereafter for a one-year
period (any such additional period, a “RENEWAL PERIOD”), on the same terms and
conditions contained herein (unless earlier terminated as provided herein or
either party provides the other party written notice not less than ninety
(90) days in advance of the applicable anniversary of the Effective Date in
order to avoid renewal of the Employment on such anniversary). The Initial
Employment Period and any Renewal Periods, if any, together shall constitute the
“EMPLOYMENT PERIOD” for purposes of this Agreement. For the purposes of this
Agreement, Holdings’ subsidiaries, as the case may be, shall be the “Employer”
only for tax, legal reporting, payroll processing and similar purposes.

(b) DUTIES. As Executive Vice President and Chief Financial Officer, Employee,
subject to the control of the Chief Executive Officer (“CEO”), shall perform
such duties as are customary for such position and such duties as may be
assigned to him by the CEO and his delegates consistent with such position.
Employee shall devote all of his full business time and attention to the
business and affairs of Employer as is reasonably necessary to discharge his
responsibilities hereunder. Employee agrees to perform faithfully the duties
assigned to him to the best of his ability and shall comply with the employment
policies of Employer. In the performance of his duties hereunder, Employee shall
at all times report and be subject to the lawful direction of the CEO and his
delegates and perform his duties hereunder subject to and in accordance with the



--------------------------------------------------------------------------------

by-laws of Employer and applicable law. During the Employment Period, Employee
shall not become an employee of any person or entity other than Employer. This
Section 1(b) shall not be construed to prohibit Employee from serving on the
board of directors of one or more other entities (with the prior consent of the
CEO).

SECTION 2. COMPENSATION.

(a) SALARY. Employer shall pay to Employee during the Employment Period a salary
as basic compensation for the services to be rendered by Employee hereunder
(“BASIC COMPENSATION”). The Basic Compensation shall be $325,000 per annum. Such
salary shall accrue and be payable in accordance with Employer’s payroll
practices in effect from time to time.

(b) ANNUAL INCENTIVE COMPENSATION. During the Employment Period, Employee shall
be eligible for an annual incentive bonus opportunity at a target of 40% of
Employee’s then current Basic Compensation as in effect on January 1 of such
year. The maximum bonus opportunity and the actual amount of any such bonus
shall be determined in accordance with the terms of Employer’s Annual Incentive
Plan as in effect from time to time.

(c) LONG-TERM INCENTIVE AWARDS. During the Employment Period, Employee shall be
entitled to receive annual long-term incentive awards on terms consistent with
Employee’s position and other similarly situated executives of Employer.

(d) PARTICIPATION IN BENEFIT PLANS. During the Employment Period, Employee shall
be entitled to participate in such employee benefit plans, programs and
arrangements made generally available to, and on the same terms as, full-time
executive employees of Employer, including, without limitation, four (4) weeks
paid vacation annually, 401(k) plans, excess savings plans, tax qualified profit
sharing plans and any other retirement plans, health, group life (with optional
additional coverage), short term disability, long term disability (not to exceed
sixty-percent (60%) of Employee’s Basic Compensation otherwise payable to him
for the applicable period), hospitalization and such other benefit programs as
may be approved from time to time by Employer for its full-time employees.
Nothing herein shall affect Employer’s right to amend, modify or terminate any
retirement or other benefit plan at any time on a company-wide basis for
similarly situated employees.

(e) WITHHOLDING TAXES. The compensation and benefits to be provided to Employee
pursuant to this Agreement shall all be subject to withholding and deductions
for applicable federal, state and local taxes and other items, if any,
authorized or required by law to be withheld.

SECTION 3. TERMINATION.

(a) DEATH OR DISABILITY. Employment of Employee under this Agreement shall
terminate automatically upon the death or total disability of Employee. For the
purpose of this Agreement, a “TOTAL DISABILITY” shall be deemed to have occurred
if Employee shall have been unable to perform the duties of his Employment due
to mental or physical incapacity for a period of six (6) consecutive months.

 

2



--------------------------------------------------------------------------------

(b) CAUSE. The CEO may terminate the Employment of Employee under this Agreement
for Cause. For purposes of this Agreement, “CAUSE” shall be deemed to be: (i) an
act by Employee or with Employee’s willful consent or participation of
(A) willful misconduct, (B) fraud, (C) embezzlement, (D) theft or (E) any other
act constituting a felony; (ii) a willful and intentional act or failure to act,
which is committed by the Employee and which causes or can be expected to
imminently cause material injury to Employer that is not cured by Employee
within 15 days after written notice from the Board specifying such act or
failure to act and requesting a cure; (iii) a willful and material breach by
Employee of this Agreement that is not cured by Employee within 15 days after
written notice from the Board specifying the breach and requesting a cure; or
(iv) habitual abuse of alcohol, narcotics or other controlled substances which
materially impairs Employee’s ability to perform Employee’s duties hereunder
that is not cured by Employee within 15 days after written notice from the Board
specifying such circumstances and requesting a cure. For purposes of this
Agreement, no act, or failure to act, on Employee’s part shall be deemed
“willful” unless done, or omitted to be done, by Employee not in good faith and
without a reasonable belief that Employee’s act, or failure to act, was in the
best interest of Employer.

(c) WITHOUT CAUSE. Employer may terminate the Employment of Employee under this
Agreement without Cause.

(d) CONSTRUCTIVE TERMINATION. Employee may elect to terminate his Employment
under this Agreement upon a Constructive Termination Without Cause (as defined
below) by providing Employer written notice within thirty (30) days of Employee
becoming aware of such Constructive Termination Without Cause. Failure to
provide such notice within thirty (30) days shall constitute a waiver of
Employee’s rights under this Section 3(d). Employer shall have thirty (30) days
after receipt of such notice, to cure any circumstance that would otherwise
cause grounds for a Constructive Termination Without Cause. Employee may
terminate his Employment under this Agreement due to a Constructive Termination
Without Cause if and only if he confirms to Employer in writing his election to
do so during the ten (10) days following expiration of the Employer’s period to
cure without cure being effected. For purposes of this Agreement, “CONSTRUCTIVE
TERMINATION WITHOUT CAUSE” shall mean a termination of Employee’s employment at
his initiative following the occurrence, without Employee’s prior written
consent, of one or more of the following events:

(1) any failure by Employer to comply with any of the material provisions of
this Agreement;

(2) any material reduction in Basic Compensation or material reduction in
duties, unless a similar reduction in basic compensation is made with respect to
similarly situated executives of Employer;

(3) any purported termination by Employer of Employee’s employment otherwise
than as expressly permitted by Section 3(a) or (b) of this Agreement; or

(4) any failure by Employer to comply with and satisfy the provisions of
Section 6 hereof, or failure by any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Employer to assume expressly and agree to perform this
Agreement in the same manner and to the same extent Employer would be required
to perform it if no such succession had taken place; provided that the successor
contemplated by Section 6 hereof has received, at least ten (10) days prior to
the giving of notice of constructive termination by Employee, written notice
from Employer or Employee of the requirements of the provisions of Section 6 or
of such failure.

 

3



--------------------------------------------------------------------------------

(e) FAILURE TO MAINTAIN RESIDENCE. Employee shall be required to maintain a
personal residence within fifty (50) miles of the location of Employer’s
corporate headquarters during the Employment Period. If Employee fails to
maintain such required residence, unless the location of his residence is
otherwise approved by the CEO, (i) Employee shall be deemed to have voluntarily
resigned his Employment, whereupon Employee’s Employment shall automatically
terminate and (ii) Employee’s rights to compensation, benefits or other payments
following such termination of Employment shall be strictly limited to those
provided in Section 4(b) below.

SECTION 4. COMPENSATION FOLLOWING TERMINATION OR EXPIRATION.

(a) DEATH OR DISABILITY. If the Employment Period is terminated pursuant to
Section 3(a) above due to the death or Total Disability of Employee, this
Agreement shall terminate, and no further compensation shall be payable to
Employee’s estate, heirs or beneficiaries, as applicable, except that Employee
or Employee’s estate, heirs or beneficiaries, as applicable, shall be entitled
to receive:

(i) Employee’s then current Basic Compensation through the end of the pay period
in which Employee’s death or Total Disability occurred;

(ii) a pro rata portion (based on a fraction the numerator of which is the
number of days Employee was employed in the year of Employee’s death or Total
Disability and the denominator of which is 365) of the bonus contemplated in
Section 2(b) which Employee would have been entitled to receive for the year in
which termination occurs if the Employment Period had not terminated and to the
extent the performance objectives and other terms of Employer’s Annual Incentive
Plan in effect for such year are actually satisfied, which shall be paid during
the calendar year following the year of termination of employment; and

(iii) in the event of termination due to Total Disability, during the two
(2) year period following such date of termination(the “Disability Severance
Period”) eligibility for participation in the Employer’s medical, dental, and
vision group health plans that are provided to active employees from time to
time following the termination date. The Employer need not continue to provide a
benefit to Employee if it has terminated that benefit with respect to active
employees. The Employee will be responsible for payment of one hundred percent
of the cost of coverage to the Employer on an after-tax basis. If Employee
participates in any such plans during the Disability Severance Period, his/her
rights under COBRA will commence at the end of the Disability Severance Period.
Employer shall pay to Employee each month during the Disability Severance Period
an amount equal to the Employer subsidy for active employees for such month for
the level of medical, dental and vision coverage, if any, that was in effect for
the Employee at the time of termination of employment. A “Tax Gross Up” will be
added to this payment. For purposes of this Section 4(a)(iii) and
Section 4(c)(iii), the Tax Gross Up will be based on assumed federal, state and
local taxes of 40% and will not be based on actual tax rates. This

 

4



--------------------------------------------------------------------------------

payment and the Tax Gross Up thereon shall be the “Health Benefit.” The Health
Benefit will change as the subsidy for the coverage level in effect on the date
of termination of employment changes for active employees, but will not change
if the Employee’s level of coverage changes or is terminated.

(b) TERMINATION FOR CAUSE OR VOLUNTARY TERMINATION. If the Employment Period is
terminated for Cause or voluntarily by Employee for reasons other than those
described in Sections 3(a) or 3(d) above, this Agreement shall terminate and no
further compensation or benefits shall be paid to Employee after the date of
termination, but Employee shall be entitled to receive his then current Basic
Compensation through the date of termination and benefits to which he is or may
become entitled pursuant to any benefit plan which by its terms survive
termination.

(c) TERMINATION WITHOUT CAUSE; CONSTRUCTIVE TERMINATION. If the Employment
Period is terminated pursuant to Sections 3(c) or 3(d) above, this Agreement
shall terminate and Employee shall be entitled:

(i) to continue to receive from Employer twelve (12) months of his then current
Basic Compensation, such amount to continue to be paid in accordance with
Employer’s payroll practices (the “Salary Continuation”), which shall be paid no
less frequently than one payment per month;

(ii) to receive a pro rata portion (based on a fraction the numerator of which
is the number of days Employee was employed in the year of termination and the
denominator of which is 365) of the bonus contemplated in Section 2(b) which
Employee would have been entitled to receive for the year in which termination
occurs if the Employment Period had not terminated and to the extent the
performance objectives and other terms of Employer’s Annual Incentive Plan in
effect for such year are satisfied, which shall be paid during the calendar year
following the calendar year during which termination occurred; and

(iii) until the first anniversary of the date of termination (the “Severance
Period”), eligibility for participation in the Employer’s medical, dental, and
vision group health plans that are provided to active employees from time to
time following the termination date. The Employer need not continue to provide a
benefit to Employee if it has terminated that benefit with respect to active
employees. The Employee will be responsible for payment of one hundred percent
of the cost of coverage to the Employer on an after-tax basis. If Employee
participates in any such plans during the Severance Period, his/her rights under
COBRA will commence at the end of the Severance Period. Employer shall pay to
Employee each month during the Severance Period an amount equal to the Employer
subsidy for active employees for such month for the level of medical, dental and
vision coverage, if any, that was in effect for the Employee at the time of
termination of employment. The Tax Gross Up will be added to this payment. This
payment and the Tax Gross Up thereon shall be the “Health Benefit.” The Health
Benefit will change as the subsidy for the coverage level in effect on the date
of termination of employment changes for active employees, but will not change
if the Employee’s level of coverage changes or is terminated.

 

5



--------------------------------------------------------------------------------

In the event Employee obtains employment elsewhere during the period in which he
is entitled to the compensation and benefits described in this Section 4(c),
such compensation and benefits shall continue for the period described above
notwithstanding such reemployment of Employee; provided, however, that
Employer’s obligations for such compensation and benefits shall be reduced by
the amount Employee receives from his new employer for compensation and
benefits. The sums received by Employee under this Section 4(c) shall be
considered liquidated damages in respect of claims based on any provisions of
this Agreement or any claims arising out of Employee’s employment with Employer,
and the commencement of the payment of the Salary Continuation by Employer shall
begin within 14 days following the date Employee executes and delivers a general
release (the “Release”) of all claims in form and substance satisfactory to
Employer, provided such Release has become irrevocable. If Employee fails to
execute and deliver the Release at a time so that the Release becomes
irrevocable by its terms within sixty (60) days following separation from
Service, this Agreement shall be null and void, and no payments or benefits
shall be paid or provided, except for benefits previously provided. The first
payment of Salary Continuation shall include all payments that would have been
made if Employer had delivered the Release on the date of Separation from
Service. Notwithstanding the foregoing, if the seventy-fourth day following
Separation from Service is in a different calendar year than the date of
Separation from Service, then payment of Salary Continuation shall commence on
the later of (x) the date otherwise required; or (y) the earlier of the
seventy-fourth day after Separation from Service, or January 15.

(d) NON-RENEWAL OF THE AGREEMENT. If the Employment Period expires as a result
of non-renewal pursuant to Section 1(a) above, this Agreement shall terminate
and Employee shall be entitled to continue to receive from Employer his then
current Basic Compensation, such amount to continue to be paid in accordance
with Employer’s payroll practices for a period of twelve (12) months following
the date of expiration; further provided that in such event Employee shall no
longer be entitled to participate in any of Employer’s 401(k) plans, excess
savings plans, tax qualified profit sharing plans or any other retirement plans.

(e) PAYMENTS. If any payment to Employee under this Agreement that constitutes a
“parachute payment” within the meaning of Section 280G(b)(2) of the Internal
Revenue Code of 1986, as amended (the “CODE”), together with any other parachute
payment, would exceed 299% of Employee’s “base amount” of compensation, as
defined in Section 280G of the Code, then parachute payments due under this
Agreement shall be reduced so that the sum of all parachute payments will be
299% of the “base amount” and Employer shall have no further obligation to
Employee hereunder. Such reduction shall be accomplished by: first, reducing
Salary Continuation payments in reverse chronological order of payment due date;
second, reducing the Bonus; and third, reducing the Health Benefit in reverse
chronological order of payment due date.

(f) SECTION 409A COMPLIANCE

(1) Notwithstanding any term or condition in this Agreement to the contrary:

If Employee is a “specified employee” (within the meaning of
Section 409(a)(2)(B)(i) of the Code at the time of his termination of employment
with Employer and is entitled to payments under this Agreement which are on
account of “involuntary

 

6



--------------------------------------------------------------------------------

separation of service” within the meaning of Treasury Regulation
Section 1.409A-1(n), amounts payable to Employee, notwithstanding anything in
this Agreement to the contrary, during the first six (6) consecutive months
immediately following the month in which such termination of employment occurs
shall be suspended after the total of such payments equal the lesser of the
amount specified under Treasury Regulation 1.409A-1(a)(9)(iii)(A)(l) or (2). If
Employee is such a “specified employee” at the time of his termination of
employment with Employer and is entitled to payments under this Agreement which
are not on account of such “involuntary separation of service”, amounts payable
to Employee, notwithstanding anything in this Agreement to the contrary, during
the first six (6) consecutive months immediately following the month in which
such termination of employment occurs shall be suspended. To the extent such
payments payable during such six (6) month period are suspended as provided
herein, such amounts shall be paid in a single sum as of the first regular
payroll date of the applicable entity of Employer, immediately following the
last day of the sixth consecutive month immediately following the month in which
such termination of employment occurs, along with interest on such suspended
amounts at the rate of twelve percent (12%) per annum from the date such amounts
would have otherwise been paid but to the date they are paid. Payments otherwise
payable after such six (6) month period shall be made as otherwise provided in
this Agreement.

(2) Notwithstanding any inconsistent provision in this Agreement, Employee’s
expense account reports must be submitted no later than January 31 immediately
following the calendar year in which his termination of employment with Employer
occurs and such reimbursements, if payable in accordance with Section 5 below,
must be paid no later than March 15 immediately following the calendar year in
which such termination of employment occurs.

(3) To the extent that an election is required under Section 409(a) of the Code
and applicable regulations to avoid penalties or excise taxes, Employee hereby
elects payment in a lump sum, in accordance with the applicable law and/or
regulations.

(4) Notwithstanding any provision in this Agreement to the contrary, this
Agreement shall be interpreted and administered in accordance with Section 409A
of the Code, to the extent applicable. For purposes of determining whether any
payment made pursuant to this Agreement results in a “deferral of compensation”
within the meaning of Treasury Regulation §1.409A-1(b), the exemptions described
in such section shall be maximized, as applicable. For purposes of conforming
this Agreement to Section 409A of the Code, the parties agree that any reference
to termination of employment, severance from service or similar terms shall mean
a “separation from service” as defined in Treasury Regulation §1.409A-1(h).
Further, any reimbursements, gross-ups or in-kind benefits to be provided
pursuant to this Agreement that are taxable to the Employee shall be subject to
the following restrictions: (a) each reimbursement or gross-up must be paid no
later than the last day of the calendar year following the Employee’s tax year
during which the expense was incurred or tax was remitted, as the case may be;
(b) the amount of expenses or taxes eligible for reimbursement, or in-kind
benefits or gross-ups provided, during a tax year of the Employee may not affect
the expenses or taxes eligible for reimbursement, or in-kind benefits or
gross-ups to be provided, in any other tax year of the Employee; (c) the period
during which any reimbursement or gross-up may be paid or in-kind benefit may be
provided shall end one year after the Employee’s separation from service; and
(d) the right to reimbursement, gross-up or

 

7



--------------------------------------------------------------------------------

in-kind benefits is not subject to liquidation or exchange for another benefit.
Notwithstanding the foregoing or any provision in this Plan to the contrary, the
parties acknowledge that 409A is ambiguous in many respects and agree that the
Employer does not warrant or promise compliance with 409A or avoidance of the
taxes and interest that may become payable thereunder, and the Employer shall
not liable for any consequences of the application of 409A (including any
failure to comply with 409A and any taxes or interest due pursuant thereto),
unless the Employer has acted in bad faith in connection with any of its actions
pursuant to this paragraph).

SECTION 5. EXPENSE REIMBURSEMENT.

Upon the submission of properly documented expense account reports, Employer
shall reimburse Employee for all reasonable business-related travel and
entertainment expenses incurred by Employee in the course of his Employment with
Employer, including the ownership and use of a cellular phone. Unless otherwise
expressly provided in this Agreement, Employer’s obligations under this
Section 5 shall terminate upon the termination or expiration of the Employment
Period, except for any expenses eligible for reimbursement hereunder that are
incurred prior to such termination or expiration, in which case such expenses
shall be reimbursed if and as incurred before the termination or expiration date
of the Employment Period.

SECTION 6. ASSIGNABILITY; BINDING NATURE.

This Agreement shall be binding upon and inure to the benefit of the parties,
and their respective successors, heirs (in the case of Employee) and assigns. No
obligations of Employer under this Agreement may be assigned or transferred by
Employer except that such obligations shall be assigned or transferred (as
described below) pursuant to a merger or consolidation of Employer in which
Employer is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of Employer, provided that the assignee or
transferee is the surviving entity or successor to all or substantially all of
the assets of Employer and such assignee or transferee assumes the liabilities,
obligations and duties of Employer, as contained in this Agreement, either
contractually or as a matter of law. Employer may, without the prior written
consent of Employee, assign its rights and obligations under this Agreement, in
whole or in part, including, without limitation, the rights and obligations set
forth in Section 7 through Section 11, to any one or more of its affiliates or
any entity that acquires a substantial part of its assets or a successor by
merger, consolidation or other corporate restructuring. As used in this
Agreement, “Employer” shall mean Employer as hereinbefore defined, and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

SECTION 7. CONFIDENTIAL INFORMATION.

(a) NON-DISCLOSURE. During the Employment Period or at any time thereafter,
irrespective of the time, manner or cause of the termination or expiration of
this Agreement, Employee will not directly or indirectly reveal, divulge,
disclose or communicate to any person or entity, other than authorized officers,
directors and employees of Employer, in any manner whatsoever, any Confidential
Information (as hereinafter defined) of Employer or any subsidiary of Employer
without the prior written consent of the Board.

 

8



--------------------------------------------------------------------------------

(b) DEFINITION. As used herein, “CONFIDENTIAL INFORMATION” means information
disclosed to or known by Employee as a direct or indirect consequence of or
through Employee’s employment by Employer about Employer or any subsidiary of
Employer, or their respective businesses, products and practices which
information is not generally known in the business in which Employer or any
subsidiary of Employer is or may be engaged. However, Confidential Information
shall not include under any circumstances any information with respect to the
foregoing matters which is (i) directly available to the public by lawful means
from a source other than Employee, (ii) released in writing by Employer to the
public or to persons who are not under a similar obligation of confidentiality
to Employer and who are not parties to this Agreement, (iii) obtained by
Employee from a third party not under a similar obligation of confidentiality to
Employer or any of its subsidiaries, (iv) required to be disclosed by any court
process or any government or agency or department of any government, or (v) the
subject of a written waiver executed by Employer for the benefit of Employee. In
the event Employee believes that he is free to disclose or utilize Confidential
Information under this Section 7(b) (or information that is otherwise
confidential but for the exceptions in clauses (i) through (v) above), he shall
give written notice of the same to Employer at least thirty (30) days prior to
the release or use of such Confidential Information and shall specify the
claimed exemption and the circumstances giving rise thereto.

(c) RETURN OF PROPERTY. Upon any termination or expiration of the Employment
Period or as otherwise requested by the CEO, Employee will surrender to Employer
all Confidential Information, including, without limitation, all lists, charts,
schedules, reports, financial statements, books and records of Employer or any
subsidiary of Employer, and all copies thereof, and all other property belonging
to Employer or any subsidiary of Employer, including, without limitation,
company credit cards, cell phones, personal data assistants or other electronic
devices, provided Employee shall be accorded reasonable access to such
Confidential Information subsequent to the Employment Period for any proper
purpose as determined in the reasonable judgment of Employer.

SECTION 8. AGREEMENT NOT TO COMPETE.

In the event that the Employment Period expires or is terminated for Cause or as
a result of voluntary termination by Employee (other than a Constructive
Termination Without Cause), then Employee hereby agrees that for a period of one
(1) year following such expiration or termination, he shall not, directly or
indirectly, either in his own behalf or as a partner, officer, director,
employee, agent or shareholder (other than as the holder of less than 5% of the
outstanding capital stock of any corporation with a class of equity security
registered under Section 12(h) or Section 12(g) of the Securities Exchange Act
of 1934, as amended), engage in, invest in or render services to any person or
entity engaged in the businesses in which Employer or any subsidiary of Employer
are then engaged and situated within any country in which employer operates.
Nothing contained in this Section 8 shall be construed as restricting Employee’s
right to sell or otherwise dispose of any business or investments owned or
operated by Employee as of the date hereof.

SECTION 9. AGREEMENT NOT TO SOLICIT EMPLOYEES OR CUSTOMERS.

Employee agrees that, for a period of one (1) year following the termination or
expiration of Employment for any reason whatsoever, neither he nor any affiliate
shall, on behalf of any business engaged in a business competitive with Employer
or any subsidiary of Employer, solicit or induce, or in any manner attempt to
solicit or induce (i) any customer which was a customer of Employer or of any
subsidiary of Employer at any time during the course of Employee’s employment by

 

9



--------------------------------------------------------------------------------

Employer or any subsidiary of Employer or any active prospective customer of
Employer or any subsidiary of Employer or cause or attempt to cause such a
customer or active potential customer to divert, terminate, limit, modify or
fail to enter into any existing or potential relationship with Employer or any
subsidiary of Employer or (ii) any person employed by, or any agent of, Employer
or any subsidiary of Employer, to terminate his or her employment or agency, as
the case may be, with Employer or such subsidiary; provided that such limitation
shall not apply if the contact with the employee, agent or consultant is
initiated by a third party, not engaged or hired by Employee (or with the prior
knowledge of Employee) or any affiliate of Employee, on a “blind basis” such as
through a head hunter.

SECTION 10. INVENTIONS.

Any and all ideas, inventions, discoveries, patents, patent applications,
continuation-in-part patent applications, divisional patent applications,
technology, copyrights, derivative works, trademarks, service marks,
improvements, trade secrets and the like (collectively, “INVENTIONS”), which are
developed, conceived, created, discovered, learned, produced and/or otherwise
generated by Employee, whether individually or otherwise, during the time that
Employee is employed by Employer, whether or not during working hours, that
relate to (i) current and anticipated businesses and/or activities of Employer
or any subsidiary of Employer, (ii) Employer’s or any of its subsidiaries’
current and anticipated research or development, or (iii) any work performed by
Employee for Employer or any subsidiary of Employer, shall be the sole and
exclusive property of Employer, and Employer shall own any and all right, title
and interest to such Inventions. Employee assigns, and agrees to assign to
Employer whenever so requested by Employer, any and all right, title and
interest in and to any such Inventions, at Employer’s expense, and Employee
agrees to execute any and all applications, assignments or other instruments
which Employer deems desirable or necessary to protect such interests.

SECTION 11. NON-DISPARAGEMENT.

Each party agrees that it will not, at any time, including without limitation
after termination or expiration of the Employment Period for any reason
whatsoever, in any way disparage the other party (including, with respect to
Employer, any subsidiary of Employer or Employers’ or any of its subsidiaries’
past, present and future officers, directors, employees, or agents), or make or
solicit any comments, statements, or the like to the media or to the public in
general that may be considered to be reasonably derogatory or detrimental to the
good name or business reputation of any of such persons. Any such disparagement
shall be considered a material breach of this Agreement.

SECTION 12. INJUNCTIVE RELIEF AND OTHER REMEDIES.

(a) Employee acknowledges and agrees that the covenants, obligations and
agreements of Employee contained in Section 7 through this Section 12 relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause Employer
irreparable injury for which adequate remedies are not available at law.
Therefore, Employee agrees that Employer shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain Employee from committing any violation of such
covenants, obligations or agreements.

 

10



--------------------------------------------------------------------------------

(b) In the event of Employee’s violation of any of the provisions of Section 7
through Section 11 after the Employment of Employee is terminated or expires for
any reason whatsoever, the right of Employee (or his heirs and assigns) to
receive any further payment pursuant to this Agreement shall immediately
terminate and the payments made to Employee subsequent to the termination or
expiration of Employee’s Employment pursuant to this Agreement shall be returned
to Employer by Employee within thirty (30) days after receipt of written notice
from Employer of such violation.

(c) The injunctive remedies and other remedies described in this Section 12 are
cumulative and in addition to any other rights and remedies Employer may have.

(d) A prevailing party in any dispute arising out of this Agreement shall be
entitled, in addition to any other damages available to it, attorneys’ fees and
costs incurred to address any actual or threatened breach of this Agreement.

SECTION 13. NO VIOLATION.

Employee hereby represents and warrants to Employer that the execution, delivery
and performance of this Agreement by Employee does not, with or without the
giving of notice or the passage of time, or both, conflict with, result in a
default, right to accelerate or loss of rights under any provision of any
agreement or understanding to which the Employee or, to the best knowledge of
Employee, any of Employee’s affiliates are a party or by which Employee, or to
the best knowledge of Employee, Employee’s affiliates may be bound or affected.
Employee acknowledges and warrants that there are no existing agreements,
obligations or circumstances that would prohibit or otherwise limit his ability
to (i) enter into this Agreement or (ii) fully perform his duties and
responsibilities for Employer under this Agreement.

SECTION 14. CAPTIONS.

The captions, headings and arrangements used in this Agreement are for
convenience only and do not in any way affect, limit or amplify the provisions
hereof.

SECTION 15. NOTICES.

All notices required or permitted to be given hereunder shall be in writing and
shall be deemed delivered, whether or not actually received, two (2) days after
deposited in the United States mail, postage prepaid, registered or certified
mail, return receipt requested, addressed to the party to whom notice is being
given at the specified address or at such other address as such party may
designate by notice:

 

11



--------------------------------------------------------------------------------

Employer:

  

Thermadyne Holdings Corporation

Attn: Chief Executive Officer

16052 Swingley Ridge Road, Suite 300

St. Louis, MO 63017

Fax: 636-728-3010

 

and

 

Thermadyne Holdings Corporation

Attn: General Counsel

16052 Swingley Ridge Road, Suite 300

St. Louis, MO 63017

Fax: 636-728-3011

Employee:

  

5291 Woodfield Drive South

Carmel, IN 46033

Fax:

SECTION 16. INVALID PROVISIONS.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws, such provisions shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; the remaining provisions of this Agreement shall remain in full force
and effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement. In lieu of each such illegal,
invalid or unenforceable provision, there shall be added automatically as part
of this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

SECTION 17. AMENDMENTS.

This Agreement may be amended in whole or in part only by an instrument in
writing setting forth the particulars of such amendment and duly executed by a
duly authorized officer of Employer and by Employee.

SECTION 18. WAIVER.

Other than as expressly set forth in this Agreement, no delay or omission by any
party hereto to exercise any right or power hereunder shall impair such right or
power to be construed as a waiver thereof. A waiver by any of the parties hereto
of any of the covenants to be performed by the other party or any breach thereof
shall not be construed to be a waiver of any succeeding breach thereof or of any
other covenant herein contained. Except as otherwise expressly set forth herein,
all remedies provided for in this Agreement shall be cumulative and in addition
to and not in lieu of any other remedies available to any party at law, in
equity or otherwise.

 

12



--------------------------------------------------------------------------------

SECTION 19. COUNTERPARTS; REPRODUCTION.

This Agreement may be executed in multiple counterparts, each of which shall
constitute an original, and all of which together shall constitute one and the
same Agreement, and any copy, facsimile or other reliable reproduction of this
Agreement may be substituted or used in lieu of the original writing for any and
all purposes for which the original writing could be used, provided that such
copy, facsimile or other reproduction be a complete reproduction of the entire
original writing.

SECTION 20. GOVERNING LAW.

This Agreement shall be construed and enforced according to the laws of the
State of Missouri, without regard for any conflict of law principles.

SECTION 21. RESOLUTION OF DISPUTES; ARBITRATION.

Any dispute arising out of or relating to this Agreement or Employee’s
employment with Employer or the termination or expiration thereof, other than
court action contemplated under Section 12, shall be resolved first by
negotiation between the parties. If such negotiations leave the matter
unresolved after 60 (sixty) days, then such dispute or claim shall be resolved
by binding confidential arbitration, to be held in St. Louis, Missouri, in
accordance with the rules of the American Arbitration Association. The
arbitrator in any arbitration provided for herein shall be mutually selected by
the parties or in the event the parties cannot mutually agree, then appointed by
the American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The parties
shall be responsible for their own costs and expenses under this Section 21.

SECTION 22. PAYMENT UPON DEATH OF EMPLOYEE.

In the event of the death of Employee, any unpaid payments due either prior to
Employee’s death or after Employee’s death in accordance with the terms of this
Agreement shall be payable as designated by Employee prior to his death in
writing to Employer. In the event of the death of all such persons so designated
by Employee, either prior to the death of the Employee or during any time when
payments are due as provided herein, or in the event Employee fails to so
designate prior to his death, or withdraws all such designations, said payments
thereafter shall be made to Employee’s estate.

SECTION 23. PRIOR AGREEMENTS.

This Agreement supersedes any and all other employment or similar agreements
between Employee and Employer.

SECTION 24. EMPLOYEE ACKNOWLEDGEMENTS.

Employee acknowledges and agrees that: (a) he has read this Agreement; (b) he is
fully competent to execute this Agreement which he understands to be
contractual; (c) he executes this Agreement of his own free will, after having a
reasonable period of time to review, study, and deliberate regarding its meaning
and effect and to consult with counsel regarding same; and (d) executes this
Agreement without reliance on any representation of any kind or character not
expressly set forth herein.

 

13



--------------------------------------------------------------------------------

SECTION 25. INDEMNIFICATION.

Holdings will indemnify Employee to the fullest extent that would be permitted
by law (including a payment of expenses in advance of final disposition of a
proceeding) as in effect at the time of the subject act or omission, or by the
charter or by-laws of Holdings as in effect in effect at such time, or by the
terms of any indemnification agreement between Holdings and the Employee,
whichever affords greatest protection to Employee, and the Employee shall be
entitled to the protection of any insurance policies Holdings may elect to
maintain generally for the benefit of its officers and/or, during the Employee’s
service in such capacity (if applicable), directors, (and to the extent Holdings
maintains such an insurance policy or policies, in accordance with its or their
terms to the maximum extent of the coverage available for any Holdings officer
or director); against all costs, charges, and expenses whatsoever incurred or
sustained by Employee (including but not limited to any judgment entered by a
court of law) at the time such costs, charges, and expenses are incurred or
sustained, in connection with any action, suit or proceeding to which Employee
may be made a party by reason of his being or having been an officer or employee
of Holdings, or serving as a director, officer or employee of an affiliate of
Holdings, at the request of Holdings, other than any action, suit or proceeding
brought against Employee by or on account of his breach of the provisions of an
employment agreement with a third party that has not been disclosed by Employee
to Holdings. The provisions of this Section 25 shall survive any termination of
this Agreement.

THIS AGREEMENT CONTAINS BINDING ARBITRATION PROVISIONS THAT MAY BE ENFORCED BY
THE PARTIES

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Executive Employment Agreement as of the date first above written.

 

EMPLOYEE: /s/ Jeffrey S. Kulka Jeffrey S. Kulka EMPLOYER:

 

THERMADYNE HOLDINGS CORPORATION By:   /s/ Martin Quinn   Name: Martin Quinn  
Title: Chief Executive Officer

 

15